Citation Nr: 0318055	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from March 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision in which the RO found 
that new and material evidence had been submitted to reopen 
the veteran's claims of entitlement to service connection for 
a left ankle disorder and a low back disorder but denied the 
claims on the merits.  

The Board remanded this matter in May 2001.  The Board is 
required to review all of the evidence submitted by an 
appellant since the last and final denial of a claim on any 
basis, to include decisions by the RO or the Board that had 
refused to open a previously denied claim because of a lack 
of new and material evidence to reopen the same.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, in its May 2001 
Decision and Remand, the Board reopened the veteran's service 
connection claims and remanded the same for further 
development.  The Board is satisfied that all Remand 
directives have been satisfied and that no further assistance 
in this matter is required.  

The veteran's records were permanently transferred to the Los 
Angeles, California, RO in October 2002 due to the veteran's 
move into that jurisdiction.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent evidence has been submitted to substantiate 
left ankle disability attributable to the veteran's period of 
service.  

3.  No competent evidence has been submitted to relate post-
service low back disability with the veteran's period of 
service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have left ankle disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

2.  The veteran is not shown to have low back disability due 
to disease of injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a rating 
decision dated in February 2000; the statement of the case 
(SOC) dated in March 2000; the supplemental statements of the 
case (SSOC) dated in August 2002 and April 2003; and the 
letter giving the veteran notification of the VCAA dated in 
July 2001 provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and private outpatient records.  The 
veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that he is entitled to service 
connection for his left ankle and low back disabilities.  
Specifically, he alleges that during service when unloading a 
truck, the truck lurched forward, causing the veteran to fall 
to the ground, thereby injuring his ankle and lower back.  
The veteran offers lay testimony and medical evidence in 
support of his service connection claims.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

The veteran's service medical records are silent for any 
pertinent findings, complaints, or notations regarding any 
left ankle or low back disabilities.  At separation, the 
veteran's lower extremities were normal.  

During a VA examination dated in January 1986, the examiner 
diagnosed degenerative disc disease.  No disability 
associated with the left ankle is noted.  

A VA examination conducted in February 1987 revealed possible 
lumbosacral pathology and complaints of left ankle problems.  
The examiner noted the veteran's past medical history of a 
reported fall in service that resulted in residual disability 
of the left ankle and lower back.  

In December 1994, the veteran submitted notification of the 
awards and certifications he received in service.  

In a statement dated in April 1995 by W. Scott James III, 
M.D., it was noted that the veteran was first seen in 
December 1994 with complaints regarding the left ankle.  The 
veteran recited the details of the fall in service, but the 
physician stated that it was not possible to state whether 
the veteran's left ankle problems were due to that fall.  The 
physician noted that the sort of symptoms associated with the 
veteran's ankle could result from jumping from an airplane 
and parachuting.  Nothing with respect to the low back was 
noted.  

In a statement dated in December 1999 provided by Edwin P. 
Parker III, M.D., it is noted that the veteran had spoken 
about the injury that occurred in July 1945 when he fell from 
the top of a box loaded truck and incurred damage to his left 
ankle and low back.  Dr. Parker stated that the veteran was 
given sick leave for approximately two weeks.  Also noted is 
that Dr. Parker was the flight surgeon at the time of the 
incident, but that not all details of the fall were 
recollected.  The veteran reported that symptoms of pain and 
swelling had persisted.  In a subsequent statement dated in 
March 2000, the same individual noted that the fall had 
occurred on the island of Okinawa.  

Private medical outpatient records dated in September to 
October 2001 indicate complaints of swelling in the ankles 
and back pain.  Nothing further is noted.  

A VA examination conducted in February 2003 included a 
recitation of the veteran's incident in service and residual 
disabilities affecting the left ankle and low back.  The 
examiner noted the veteran's current complaints of pain and 
swelling about the left ankle as well as low back pain.  The 
examiner noted that the veteran was not undergoing any 
treatment for either disability at that time.  The diagnoses 
were left ankle sprain, resolved, and degenerative disc 
disease and degenerative facet joint disease and degenerative 
spondylolisthesis, L5-S1.  

The examiner concluded that there was no relationship between 
the veteran's post-service left ankle pain and low back pain 
and any fall occurring in 1945 during service.  The examiner 
commented that from a review of the records, there was 
nothing to suggest that the veteran sustained any fracture, 
herniated disc, or had any anatomic residual in the 
lumbosacral spine or the left ankle as a result of that 
episode in service.  The examiner opined that the veteran's 
current clinical findings of the lumbosacral spine were of a 
degenerative nature.  Further, the examiner stated that there 
was no pathology detected as to either ankle of any 
significance.  

Thus, in light of the above, the Board has determined that 
the veteran's disabilities do not warrant service connection.  
First, with respect to the left ankle, except for the 
veteran's complaints of pain and swelling there is no 
indication of current disability.  Further, even assuming any 
current disability, the Board notes that there are no 
clinical records to substantiate that any post-service left 
ankle disability relates in any way to the reported incident 
during service.  

The Board acknowledges the statement provided in April 1995 
by a private physician to the effect that the veteran's 
complaints of the left ankle were the sort of symptoms that 
could result from jumping from an airplane and parachuting, 
but that there was no definitive way to ascertain that his 
symptoms were, in fact, the result of the impact from a fall.  

Moreover, the Board notes that a diagnosis based solely on 
the veteran's unsubstantiated history cannot form the basis 
of a valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Therefore, in view of the recent statement during the 
February 2003 examination, and the lack of medical evidence 
otherwise to support the veteran's allegations, the Board 
must deny the veteran's claim of service connection for 
residual disability manifested in the left ankle.  

Moreover, the Board also must deny the veteran's claim of 
service connection for low back disability.  Essentially, 
there is no medical evidence to competently link any post-
service degenerative disc disease or other low back 
disability to the veteran's period of active service.  There 
is nothing in service and nothing after service until the VA 
examination in January 1986 when the examiner diagnosed 
degenerative disc disease.  That diagnosis appeared many 
years, in fact, more than 40 years after separation from 
service.  

Additionally, during the recent VA examination in February 
2003, the examiner noted that there was nothing in the record 
that suggested or tended to suggest any relationship between 
any post-service low back disability and the veteran's period 
of service.  In fact, as noted herein, the examiner remarked 
that the current findings associated with the veteran's low 
back are degenerative in nature and do not bear any 
relationship on any incident in service.  

The Board acknowledges the veteran's many statements made 
over the years with respect to his fall in service and 
residual disability associated with the left ankle and lower 
back.  The Board notes, though, that a lay person, untrained 
in the field of medical diagnostics, is incompetent to offer 
an opinion which requires specialized medical knowledge, as 
in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, neither 
the veteran nor his representative has offered any competent 
medical evidence in support of the claim on appeal; neither 
the veteran's statements, other lay statements, nor the 
representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's post-service disabilities with 
his period of service.  Thus, their words alone do not 
constitute competent evidence to substantiate the veteran's 
service connection claims.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

In light of the foregoing, the Board notes that the 
preponderance of the evidence of record is against an award 
of service connection for a left ankle and low back 
disability.  Therefore, the veteran's claims must be denied.  


ORDER

Service connection for a left ankle disability is denied.  

Service connection for low back disability is denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

